Bischoff, J.
The action was for injuries resulting to plaintiff’s wagon from a collision with one of the defendant’s cable cars, and, from a judgment for the plaintiff, the defendant appeals.
But one question is presented to us by the appellant, and this is whether there was contributory negligence, as matter of law, upon the part of the plaintiff’s driver. Upon the facts, however, which are practically undisputed, we must unhesitatingly hold that the appellant’s contention is unfounded. Plaintiff’s driver, proceeding along Twenty-fourth street, approached Third avenue from the east, and, when within five feet from the defendant’s easterly ear-track, he observed a car Upon that track approaching from a point one block distant and ¡mother car approaching upon the westerly, or down track, at a distance' of three-quarters of a block. ' ." ■'
When his wagon, driven at an ordinary speed, - wás-upM'-'the westerly track, this second car was suddenly discovered. to he but eighteen feet away, • and, despite his efforts to escape, the collision occurred. There is no question as to the actual negligence of the defendant’s servant. He gave no signal of his rapid *53approach, and appears to have made not the slightest effort to stop or to moderate the speed of the car,- although the plaintiff’s wagon must have been in sight and about to cross the track while this car was about 150 feet distant, according to very credible testimony.
In view of the position of the vehicles, it was certainly not the plaintiff’s duty to wait for the car to pass. He had the right to rely upon the observance by the gripman of reasonable care when he attempted to cross the- tracks at the point noted, and the attempt itself was obviously justified.
The point where the question of the plaintiff’s exercise of care arose was when the ear was three-quarters of a block away; not when it had come to within eighteen feet of the wagon, through the entire disregard of the plaintiff’s rights upon the part of the individual controlling it.
Were it negligence for a driver to attempt a crossing under such circumstances, it might he urged that the highway in question were better closed to all except the employees of the railroad company.
Judgment affirmed, with costs.
Daly, P. J., and McAdam, J., concur. '■
Judgment affirmed, with costs.